Title: To Thomas Jefferson from Jonathan Williams, 22 January 1807
From: Williams, Jonathan
To: Jefferson, Thomas


                        
                            Jan. 22. 1807.
                        
                        Col. Williams will have the honour of dining with The President of the United States on Saturday next in
                            conformity to his obliging invitation
                        Col. W begs leave to lay before The President three Specimens of the Art of Mr Thiebout of Philadelphia a
                                native american whom he intends to employ to engrave the Plate for the proposed diploma for the
                            Mily Philo. Society.—
                    